                                         Case 2:20-cv-05947-JWH-AS Document 36 Filed 12/08/20 Page 1 of 3 Page ID #:260




                                           1   Andrew P. Holland/Bar No. 224737
                                               aholland@thoits.com
                                           2   Mark V. Boennighausen/Bar No. 142147
                                               mboennighausen@thoits.com
                                           3   Nathaniel H. Lipanovich/Bar No. 292283
                                               nlipanovich@thoits.com
                                           4   THOITS LAW
                                               A Professional Corporation
                                           5   400 Main Street, Suite 205
                                               Los Altos, California 94022
                                           6   Telephone: (650) 327-4200
                                               Facsimile: (650) 325-5572
                                           7
                                               Attorneys for Plaintiff
                                           8   Bella+Canvas, LLC
                                           9                     UNITED STATES DISTRICT COURT
                                          10                   CENTRAL DISTRICT OF CALIFORNIA
                                          11
             A PROFESIONAL CORPORATION




                                          12   BELLA+CANVAS, LLC,                    Case No.: 2:20-cv-05947-JWH-(AS)
THOITS LAW




                                          13                     Plaintiff,          The Hon. John W. Holcomb
                                          14         v.                              BELLA+CANVAS, LLC’S
                                                                                     RESPONSE TO COURT’S ORDER
                                          15   TSC APPAREL, LLC, an Ohio             TO SHOW CAUSE RE DISMISSAL
                                               limited liability company; and        FOR LACK OF SUBJECT MATTER
                                          16   DOES 1 through 20, inclusive,         JURISDICTION
                                          17                     Defendants.         Date:             December 18, 2020
                                                                                     Time:             9:00 a.m.
                                          18                                         Courtroom:        2
                                                                                     Trial Date:       None
                                          19
                                          20
                                          21
                                          22
                                          23
                                          24
                                          25
                                          26
                                          27
                                          28

                                                   BELLA+CANVAS RESPONSE TO COURT’S OSC RE DISMISSAL
                                         Case 2:20-cv-05947-JWH-AS Document 36 Filed 12/08/20 Page 2 of 3 Page ID #:261




                                           1   I.    BACKGROUND
                                           2         Plaintiff Bella+Canvas, LLC (B+C”) filed its complaint against TSC
                                           3   Apparel, LLC (“TSC”) in this action on July 1, 2020. Dkt. No. 1. In both
                                           4   its complaint and subsequent First Amended Complaint, B+C invoked the
                                           5   Court’s subject matter jurisdiction based on diversity jurisdiction under 28
                                           6   U.S.C. § 1332. On November 24, 2020, the Court sua sponte issued an
                                           7   Order To Show Cause and ordered B+C to submit a response “identifying the
                                           8   states of citizenship of each member of the limited liability companies
                                           9   Bella+Canvas and TSC Apparel as of the date of the Complaint (and, if any
                                          10   such member is itself a limited liability company, identifying the states of
                                          11   citizenship of its members as well).” Dkt. 35 at 4. B+C now responds to
             A PROFESIONAL CORPORATION




                                          12   that order.
THOITS LAW




                                          13   II.   CITIZENSHIP OF THE PARTIES
                                          14         A.      Bella+Canvas, LLC is a citizen of California
                                          15         B+C is a California limited liability company based in Los Angeles
                                          16   County, California. Dkt. 29 ¶ 1. B+C identified its sole member in its
                                          17   Notice of Interested Parties. Dkt. 4. This member is Color Image Apparel,
                                          18   Inc. (“Color Image”). Id. Color Image is a California corporation with its
                                          19   principal place of business in Los Angeles County, California. Color Image,
                                          20   and thus in turn B+C, is a citizen of California. This was also true at the
                                          21   time the complaint was filed.
                                          22         B.      TSC Apparel, LLC is a citizen of Delaware
                                          23         TSC is an Ohio limited liability company based in Ohio. Dkt. 29 ¶ 2.
                                          24   TSC did not identify any entities or persons in its Notice of Interested Parties.
                                          25   Dkt. 11. However, counsel for TSC has represented that TSC is (and was at
                                          26   the time the complaint was filed) wholly owned by TSC Apparel Holdings,
                                          27   Inc., a Delaware corporation with its principal place of business in Delaware.
                                          28   Thus TSC Apparel Holdings, Inc., and in turn TSC, is a citizen of Delaware.
                                                                                        1
                                                     BELLA+CANVAS RESPONSE TO COURT’S OSC RE DISMISSAL
                                         Case 2:20-cv-05947-JWH-AS Document 36 Filed 12/08/20 Page 3 of 3 Page ID #:262




                                           1   III.   CONCLUSION
                                           2          B+C is a citizen of California and TSC is a citizen of Delaware, and
                                           3   thus because the amount in controversy exceeds $75,000 this Court has
                                           4   diversity jurisdiction under 28 U.S.C. § 1332.
                                           5   Dated: December 8, 2020
                                                                                           THOITS LAW
                                           6
                                           7                                         By    /s/ Nathaniel Lipanovich
                                                                                           Andrew P. Holland
                                           8                                               Mark V. Boennighausen
                                                                                           Nathaniel H. Lipanovich
                                           9                                               Attorneys for Plaintiff
                                                                                           Bella+Canvas, LLC
                                          10
                                          11
             A PROFESIONAL CORPORATION




                                          12
THOITS LAW




                                          13
                                          14
                                          15
                                          16
                                          17
                                          18
                                          19
                                          20
                                          21
                                          22
                                          23
                                          24
                                          25
                                          26
                                          27
                                          28
                                                                                       2
                                                      BELLA+CANVAS RESPONSE TO COURT’S OSC RE DISMISSAL
